Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16/950,233 has a total of 25 claims pending in the application; there are 3 independent claims and 22 dependent claims, all of which are ready for examination by the examiner.
INFORMATION CONCERNING DRAWINGS 
The applicant’s drawings submitted are acceptable for examination purposes.
STATUS OF CLAIM FOR PRIORITY IN THE APPLICATION
The instant application No. 16/950,233 filed 11/17/2020 is a Continuation of 15/376,447, filed 12/12/2016, now U.S. Patent # 10,846,230.  
ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement(s) dated 1/22/2021 is/are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy (copies) of the PTOL-1449(s) initialed and dated by the examiner is/are attached to the instant office action.

REJECTIONS BASED ON PRIOR ART
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 5-7, 10, 14-16, 19 and 23-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,846,230. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent disclose/obviate the claims in the instant application.

Instant Application
U.S. Patent No. 
1. An apparatus comprising: a decoder to decode an invalidate instruction, the invalidate instruction specifying a memory range mapped to at least a first memory subrange of a first node in a first coherency domain and a second memory subrange of a second node in a second coherency domain; and an execution unit to execute the invalidate instruction to invalidate the memory range specified by the invalidate instruction, wherein the execution unit is to send a first invalidate request to a first caching agent of the first node to invalidate the first memory subrange and a second invalidate request to a second caching agent of the second node to invalidate the second memory subrange.  
2. The apparatus of claim 1, wherein the invalidate instruction comprises a memory address operand and a size operand to specify the memory range.  
7. The apparatus of claim 1, wherein the first and second invalidate requests are sent over a fabric interconnect.  








3. The apparatus of claim 2, wherein the invalidate instruction further comprises a domain operand to specify nodes to which invalidate requests are to be sent.  
4. The apparatus of claim 3, wherein the execution unit is to send an invalidate request to each node specified by the domain operand.  


5. The apparatus of claim 1, wherein responsive to the first invalidate request, the first caching agent is to invalidate all cache lines at the first node that are in the first memory subrange. 




 
6. The apparatus of claim 1, wherein responsive to the second invalidate request, the second caching agent is to invalidate all cache lines at the second node that are in the second memory subrange.  


8. The apparatus of claim 1, wherein the first caching agent is to send a first response message to indicate successful invalidation of the first memory subrange.  
9. The apparatus of claim 1, wherein the second caching agent is to send a second response message to indicate successful invalidation of the second memory subrange.  




    2. The non-transitory machine-readable medium of claim 1, wherein the invalidate instruction comprises node identifiers to identify nodes having cache lines of the memory range to be invalidated. 
  
  3. The non-transitory machine-readable medium of claim 1, wherein executing of the invalidate instruction causes invalidating the second memory subrange of the memory range that is located at the second remote node and causes see claim 6)
    4. The non-transitory machine-readable medium of claim 1, wherein executing of the invalidate instruction causes invalidating a third memory subrange of the memory range including a plurality of cache lines that are located at the third remote node. (see claim 6)
    5. The non-transitory machine-readable medium of claim 1, wherein the first node comprises at least one processor core, wherein the second and third remote nodes each comprise a caching agent. 
    6. The non-transitory machine-readable medium of claim 1, wherein the invalidate instruction for invalidating a memory range causes all cache lines in the memory range to be invalidated including a plurality of cache lines for the first memory subrange of the memory range. 



Claims 2-4, 11-13 and 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,846,230 in view of Tanabe (US 2009/0292857). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent disclose/obviate the claims in the instant application.
The claims of the patent do not expressly refer to the invalidate instruction comprises a size operand to specify the memory range; however, regarding these limitations, Tanabe teaches [“the to-be-invalidated address range is specified by a start address and the size of the to-be-invalidated area of the main memory” (pars. 0024, 0051, 0086)]. It would have been obvious to modify the claims of the patent to include a size operand to specify the memory range as taught by Tanabe since doing so would provide the benefits of facilitating the uniquely identifying the address area to be invalidated (par. 0051). 


Claims 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,846,230 in view of Sohi et al. (US 2014/0101390). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent disclose/obviate the claims in the instant application.
The claims of the patent do not expressly refer to the first caching agent is to send a first response message to indicate successful invalidation of the first memory subrange,  the second caching agent is to send a second response message to indicate successful invalidation of the second memory subrange; however, Sohi teaches these limitations as [“At the given cache controllers 16 receiving of an MLIR message (for example, for processor P1), a combined acknowledgement message (AMLIR) analogous to the MLIR message is then returned…” (par. 0068; fig. 8 and related text)].  It would have been obvious to modify the claims of the patent to have the first caching agent is to send a first response message to indicate successful invalidation of the first memory subrange, the second caching agent is to send a second response message to indicate successful invalidation of the second memory subrange as taught by Sohi since doing so would facilitate coherence and allow the confirmation of the invalidation requests. 
The rationale above applies to claims 10-25.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10, 14-19 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sohi et al. (US 2014/0101390) in view of Hong et al. (US 2014/0258635) and Hagersten et al. (US 5,940,860).
As per claim 1. An apparatus comprising: the invalidate instruction specifying a memory range mapped to at least a first memory subrange of a first node in a first coherency domain and a second memory subrange of a second node in a second coherency domain; and [Sohi teaches “The cache controllers 16 may inter-communicate on a network 18 with a cache directory 20 that in turn connects to a main memory 22 shared among each of the processors 12.” (par. 0044; fig. 1 and related text) where “a single combined invalidation message 66… providing only a single message header, single region identifier 62, and combined multiple cache line subaddresses 64” (par. 0058; fig. 6 and related text) where as main memory is shared by caches 14 in processors 12a-12c (fig. 1 and related text), a first cache line or subaddress may be mapped to a first cache 14 and a second memory line or subaddress may be mapped to a second cache 14] but Sohi does not expressly disclose the first node in a first coherency domain and the second node in a second coherency domain
an execution unit to execute (the phrasing “to execute” is interpreted as intended use, and as such the claim does not require the execution unit actually perform the listed functionality, but merely that the functionality not be expressly precluded. See MPEP 2103 (C). For example, reciting “an execution unit that executes” or “configured to execute” positively recites the listed functionality). the invalidate instruction to invalidate the memory range specified by the invalidate instruction, [Sohi teaches 
 wherein the execution unit is to send (the phrasing “is to send” is interpreted as intended use, and as such the claim does not require the execution unit actually perform the listed functionality, but merely that the functionality not be expressly precluded. See MPEP 2103 (C). For example, reciting “an execution unit that sends” or “configured to send” positively recites the listed functionality) a first invalidate request to a first caching agent of the first node to invalidate the first memory subrange and a second invalidate request to a second caching agent of the second node to invalidate the second memory subrange [Sohi teaches multiline invalidation message MLIR indicating an address rage and subaddresses (par. 0058; fig. 6 and related text) where  ““When this MLIR message is received by the directory 20, the directory 20 determines those other cache memories 14 sharing the cache lines to be invalidated and forwards the multi-line invalidation messages to the corresponding cache controllers 16 per arrow 80 causing them to invalidate the corresponding cache lines in their associated cache memories” (par. 0066) where having a first and second processors 12a-12c sharing cache lines is within the scope of the disclosure as Sohi teaches “The cache controllers 16 may inter-communicate on a network 18 with a cache directory 20 that in turn connects to a main memory 22 shared among each of the processors 12.” (par. 0044) thus, as multiline invalidation messages sent to cache controllers may be sent to a first cache controller in a first processor to invalidate cache lines in the first cache controller and to a second cache controller 16 to invalidate cache lines in the second cache controller as determined by the directory which determines the cache memories 14 sharing the cache lines in the multiline invalidation request].  
a decoder to decode (the phrasing “to decode” is interpreted as intended use, and as such the claim does not require the execution unit actually perform the listed functionality, but merely that the functionality not be expressly precluded. See MPEP 2103 (C). For example, reciting “a decoder that decodes” or “configured to decode” positively recites the listed functionality) an invalidate instruction, however, regarding these limitations, Hong teaches [“Gang clear logic 240 receives and processes invalidate instructions, such as invalidate instruction 242, and performs invalidation operations in response thereto…” (par. 0046) “An invalidation operation may be performed in a single instruction cycle that involves multiple steps: a fetch steps where the invalidate instruction is received, a decode step where an opcode is moved to a register, and an execute step where each target cache entry in cache 200 is cleared or invalidated” (par. 0050)], where Hong also teaches an invalidation instruction to invalidate an address range comprising a first address subrange and a second address subrange as [“a single invalidate instruction results in multiple cache entries being invalidated” (par. 0048)].
	Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Sohi to include a decoder to decode an invalidate instruction as taught by Hong since doing so would provide the benefits of facilitating instruction decoding and execution, where Hong also provide the benefits of allowing a single invalidate instructions to result in multiple cache entries being invalidated (par. 0048).
The combination of Sohi and Hong does not expressly refer to the first node in a first coherency domain and the second node in a second coherency domain; however, regarding these limitations, Hagersten teaches [“the use of coherence transformer and the tightly-coupled request-response transactions, permit external devices, which may be employing protocols different from the protocol on common bus 108 of computer node 100, to share memory blocks having local physical addresses within computer node 100” (col. 15, lines 11-19; col. 5, line 63-col. 6, line 13)].

Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Sohi and Hong to have the first node and the second node which may be connected via a network as taught by Sohi be in a configuration where a the first node is in a first coherency domain and the second node is in a second coherency domain as taught by Hagersten since doing so would provide the benefits of [“an improved method and apparatus for permitting memory having a local physical address (LPA) in a particular computer node to be shared, in an efficient and error-free manner, among interconnected entities such as other processing nodes and external devices” (col. 3, lines 43-48)]. 
Therefore, it would have been obvious to combine Sohi, Hong and Hagersten for the benefit of creating a storage system/method to obtain the invention as specified in claim 1.
As per claim 5. The apparatus of claim 1, wherein responsive to the first invalidate request, the first caching agent is to invalidate (the phrasing “to invalidate” is interpreted as intended use, and as such the claim does not require the first caching agent actually perform the listed functionality, but merely that the functionality not be expressly precluded. See MPEP 2103 (C). For example, reciting “a first caching agent that invalidates” or “configured to invalidate” positively recites the listed functionality)  all cache lines at the first node that are in the first memory subrange [Sohi teaches “the directory 20 determines those other cache memories 14 sharing the cache lines to be invalidated and forwards the multi-line invalidation messages to the corresponding cache controllers 16 per arrow 80 causing them to invalidate the corresponding cache lines in their associated cache memories” (par. 0066) having a first and second processors 12a-12c sharing cache lines is within the scope of the disclosure as Sohi teaches “The cache controllers 16 may inter-communicate on a network 18 with a cache directory 20 that in turn connects to a main memory 22 shared among each of the processors 12.” .  
As per claim 6. The apparatus of claim 1, wherein responsive to the second invalidate request, the second caching agent is to invalidate (the phrasing “to invalidate” is interpreted as intended use, and as such the claim does not require the second caching agent actually perform the listed functionality, but merely that the functionality not be expressly precluded. See MPEP 2103 (C). For example, reciting “the second caching agent that invalidates” or “configured to invalidate” positively recites the listed functionality)  all cache lines at the second node that are in the second memory subrange [The rationale in the rejection of claim 5 is herein incorporated].  
As per claim 7. The apparatus of claim 1, wherein the first and second invalidate requests are sent over a fabric interconnect [Sohi teaches “The cache controllers 16 may inter-communicate on a network 18 with a cache directory 20 that in turn connects to a main memory 22 shared among each of the processors 12” (par. 0044; fig. 1 and related text) where multiline invalidate messages are sent across the network (fig. 8 and related text)].  
As per claim 8. The apparatus of claim 1, wherein the first caching agent is to send (the phrasing “to send” is interpreted as intended use, and as such the claim does not require the first caching agent actually perform the listed functionality, but merely that the functionality not be expressly precluded. See MPEP 2103 (C). For example, reciting “a first caching agent that sends” or “configured to send” positively recites the listed functionality) a first response message to indicate successful invalidation of the first memory subrange [Sohi teaches “At the given cache controllers 16 receiving of an MLIR message (for example, for processor P1), a combined acknowledgement message (AMLIR) analogous to the MLIR message is then returned…” (par. 0068; fig. 8 and related text)].  
As per claim 9. The apparatus of claim 1, wherein the second caching agent is to send (the phrasing “to send” is interpreted as intended use, and as such the claim does not require the second caching agent actually perform the listed functionality, but merely that the functionality not be expressly precluded. See MPEP 2103 (C). For example, reciting “the second caching agent sends” or “configured to send” positively recites the listed functionality) a second response message to indicate successful invalidation of the second memory subrange [The rationale in the rejection of claim 8 is herein incorporated].  
As per claim 10. A method comprising: decoding an invalidate instruction, the invalidate instruction specifying a memory range mapped to at least a first memory subrange of a first node in a first coherency domain and a second memory subrange of a second node in a second coherency domain; executing the invalidate instruction to invalidate the memory range specified by the invalidate instruction; and sending a first invalidate request to a first caching agent of the first node to invalidate the first memory subrange and a second invalidate request to a second caching agent of the second node to invalidate the second memory subrange [The rationale in the rejection of claim 1 is herein incorporated].  
As per claim 14. The method of claim 10, further comprises invalidating all cache lines at the first node that are in the first memory subrange responsive to the first invalidate request [The rationale in the rejection of claim 5 is herein incorporated].  
15. The method of claim 10, further comprises invalidating all cache lines at the second node that are in the second memory subrange responsive to the second invalidate request [The rationale in the rejection of claim 6 is herein incorporated].  
 As per claim 16. The method of claim 10, further comprises sending the first and second invalidate requests over a fabric interconnect [The rationale in the rejection of claim 7 is herein incorporated].  
As per claim 17. The method of claim 10, further comprises sending a first response message to indicate successful invalidation of the first memory subrange [The rationale in the rejection of claim 8 is herein incorporated].  
As per claim 18. The method of claim 10, further comprises sending a second response message to indicate successful invalidation of the second memory subrange [The rationale in the rejection of claim 8 is herein incorporated].  
As per claim 19. A non-transitory machine-readable medium having program code stored thereon which, when executed [This limitation as recited is a conditional limitation; conditional limitations need not be found in the prior art if, under the broadest reasonable interpretation the steps need not be invoked. See Ex parte Schulhauser, No. 2013-007847, 2016 WL 6277792 at *4 (PTAB Apr. 28, 20160 and Ex parte Katz, No. 2010-006083, 2011 WL 514314, at *4-5 (BAPI Ja. 27, 2011))] by a machine, causes the machine to perform operations of: decoding an invalidate instruction, the invalidate instruction specifying a memory range mapped to at least a first memory subrange of a first node in a first coherency domain and a second memory subrange of a second node in a second coherency domain; executing the invalidate instruction to invalidate the memory range specified by the invalidate instruction; and sending a first invalidate request to a first caching agent of the first node to invalidate the first memory subrange and a second invalidate request to a second caching agent of the second node to invalidate the second memory subrange [The rationale in the rejection of claim 1 is herein incorporated].  
As per claim 23. The non-transitory machine-readable medium of claim 19, wherein the operations further comprise invalidating all cache lines at the first node that are in the first memory subrange responsive to the first invalidate request [The rationale in the rejection of claim 5 is herein incorporated].  
As per claim 24. The non-transitory machine-readable medium of claim 19, wherein the operations further comprise invalidating all cache lines at the second node that are in the second memory subrange responsive to the second invalidate request [The rationale in the rejection of claim 6 is herein incorporated].  
As per claim 25. The non-transitory machine-readable medium of claim 19, wherein the operations further comprise sending the first and second invalidate requests over a fabric interconnect [The rationale in the rejection of claim 7 is herein incorporated].

Claims 2, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sohi et al. (US 2014/0101390) in view of Hong et al. (US 2014/0258635) and Hagersten et al. (US 5,940,860) as applied in the rejection of claim 1 above, and further in view of Tanabe (US 2009/0292857).
As per claim 2. The apparatus of claim 1, wherein the invalidate instruction comprises a memory address operand and a size operand to specify the memory range [Sohi teaches “each region will be identified by a region memory address… indicating the beginning of the region in main memory 22” (par. 0047) “Each invalidation message generated by the cache controller 16 under the cache coherence protocol can be recorded in a row 28 of the MLI data structure 26 by a line identification value 30 linked to a given region and providing a subaddress within the region associated with the invalidated line…. the subaddress may be an address offset between the starting address of the region 
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Sohi, Hong and Hagersten to identify the region to be invalidated using a size operand to specify the region or memory range as taught by Tanabe since doing so would provide the benefits of facilitating the uniquely identifying the address area to be invalidated (par. 0051). 
Therefore, it would have been obvious to combine Sohi, Hong, Hagersten and Tanabe for the benefit of creating a storage system/method to obtain the invention as specified in claim 2.
As per claim 11. The method of claim 10, wherein the invalidate instruction comprises a memory address operand and a size operand to specify the memory range [The rationale in the rejection of claim 2 is herein incorporated].  
As per claim 20. The non-transitory machine-readable medium of claim 19, wherein the invalidate instruction comprises a memory address operand and a size operand to specify the memory range [The rationale in the rejection of claim 2 is herein incorporated].  

s 3-4, 12-13 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sohi et al. (US 2014/0101390) in view of Hong et al. (US 2014/0258635), Hagersten et al. (US 5,940,860) and Tanabe (US 2009/0292857) as applied in the rejection of claim 2 above, and further in view of Steely et al. (US 6,154,816).
As per claim 3. The combination of Sohi, Hong and Hagersten teaches The apparatus of claim 2, but does not expressly disclose wherein the invalidate instruction further comprises a domain operand to specify nodes to which invalidate requests are to be sent; however, regarding this limitation,  Steely’816 teaches [“the directory 322 identifies all external nodes that have obtained the current version of the block. An Invalidate command is sent to the HS 324, with all pertinent nodes identified in a multi-cast vector. The HS multi-casts Invalidate messages to all nodes identified in the vector" (col. 34, lines 46-56; fig. 20D and related text)].
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the system/method of the combination of Sohi, Hong, Hagersten and Tanabe to have the invalidate instruction comprise a domain operand to specify nodes to which invalidate requests are to be sent as taught by Steely'816 since doing so would provide the benefits of maintaining coherency while minimizing latency operations [(col. 2, line 66-col. 3, line 2)].
Therefore, it would have been obvious to combine Sohi with Hong, Hagersten, Tanabe and Steely’816 for the benefit of creating a storage system/method to obtain the invention as specified in claim 3.
As per claim 4. The apparatus of claim 3, wherein the execution unit is to send (the phrasing “to send” is interpreted as intended use, and as such the claim does not require the execution unit actually perform the listed functionality, but merely that the functionality not be expressly precluded. See MPEP 2103 (C). For example, reciting “the execution unit sends” or “configured to send” positively recites the listed functionality) an invalidate request to each node specified by the domain operand [The rational in the rejection of claim 3 is herein incorporated].  
As per claim 12. The method of claim 11, wherein the invalidate instruction further comprises a domain operand to specify nodes to which invalidate requests are to be sent [The rational in the rejection of claim 3 is herein incorporated].  
As per claim 13. The method of claim 12, further comprises sending an invalidate request to each node specified by the domain operand [The rational in the rejection of claim 3 is herein incorporated].  
As per claim 21. The non-transitory machine-readable medium of claim 20, wherein the invalidate instruction further comprises a domain operand to specify nodes to which invalidate requests are to be sent [The rational in the rejection of claim 3 is herein incorporated].  
As per claim 22. The non-transitory machine-readable medium of claim 21, wherein the operations further comprise sending an invalidate request to each node specified by the domain operand [The rational in the rejection of claim 3 is herein incorporated].  

RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).	Niver et al. (US 7,136,969) teaches a message fabric to maintain cache coherency where a directory comprises information on which processors cache specific global memory ranges (col. 11, line 64-col. 12, line 15).

Murphy (US 2017/0262369) teaches “The channel controller 143 may be further configured to use the logic to cause a bulk invalidate command 184 to be sent to a cache memory system associated with the host 110 based on the identified bit vector virtual address.” (par. 0056).
Bhoria et al. (US 8,977,821) teaches a bulk invalidate for an address range (Abstract). 
Chauvel et. al. (US 2002/0069331) teaches either invalidating a single line or a block of lines (Abstract). 

CLOSING COMMENTS
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-25 have received a first action on the merits and are subject of a first action non-final.    b.  DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232, and email address is yaima.rigol@uspto.gov .  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Sanjiv Shah, can be reached at the following telephone number: Area Code (571) 272-4098. 




November 17, 2021
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135